PARKER, Judge.
 We have carefully examined the entire record, considered all assignments of error, and find no error in the trial or in the sentence imposed. There was ample evidence to require submission of the case to the jury on the issue of defendant’s guilt or innocence of the crime of larceny from the person, an offense included within the allegations of the indictment. Larceny from the person is a felony without regard to the value of the property in question, G.S. 14-72 (b), and the evidence was not such as to justify submission of any issue as to misdemeanor larceny. The trial judge correctly instructed the jury as to defendant’s alibi evidence, and the entire charge was free from prejudicial error. Defendant was ably represented at the trial and on this appeal by his assigned counsel. On conflicting evidence the jury has found against him. We find
No error.
Judges Campbell and Morris concur.